Title: To John Adams from Charles Lee, 6 October 1799
From: Lee, Charles
To: Adams, John



Sir
Winchester 6th Octr. 1799

Hoping it will not be deemed improper in me to give my opinion before it is asked relative to the suspension of the mission to France I will take the liberty of expressing it. I have reflected on the subject a good deal and I cannot perceive any sufficient reasons for the suspension. Such a measure would exceedingly disappoint the general expectation of America and exciting the jealousy & suspicion of many concerning your sincerity in making the nomination, would afford your enemies an opportunity of indulging their evil dispositions. If the envoys proceed as I think they ought it does not appear to me, that any inconvenience will be felt by the United States, even if they should find a monarch on the Throne of france which I by no means expect will very soon happen. I am Sir with perfect respect & the highest esteem your most obedient Servant

Charles Lee